 UNIVERSALMFG. CORP.251UniversalManufacturingCorporationandLocalUnionNo. 415,Industrial,affiliatedwith UnitedBrotherhood of Carpenters and Joiners of America;AFL-CIO. Case 9-CA-7807October 2, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause, entitled "Exceptions WithAttached Memorandum."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this, proceeding,2 theBoard makes the following:Upon a charge filed on May 29, 1973, by LocalUnion No. 415, Industrial, affiliated with UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, herein called the Union, and duly servedon UniversalManufacturing Corporation, hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 9, issued a complaint on June 13,1973, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before anAdministrative, Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on April 19, 1973,following a Board election in Case 9-RC-9909, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon May 21, 1973, and at all times thereafter, Respon-dent has refused, and continues to date to refuse, tobargain collectively with the Union as the exclusivebargaining representative, although the Union has re-quested and is requesting it to do so. On June 19, 1973,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations in thecomplaint.On June 25, 1973, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment and memorandum in support, and on June28, 1973, the Respondent filed its memorandum inopposition. Subsequently, on July 3, 1973, the Boardissued an order transferring the proceeding to theBoard and a Notice to Show Cause why the General'Official notice is taken of the record in the representation proceedmg,Case 9-RC-9909, as the term "record" is defined in Sees 102.68 and 102.69(f) of the Board's Rules and Regulations, Series 8, as amended.See LTVElectrosystems, Inc.,166 NLRB 938, enfd 388 F 2d 683 (C.A. 4, 1968);Golden Age Beverage Co.,167 NLRB 151, enfd. 415 F 2d 26 (C.A. 5, 1969);Intertype Co v. Penello,269 F.Supp. 573 (D.C. Va, 1967);Follett Corp,164NLRB 378, enfd. 397 F.2d 91 (C A. 7, 1968); Sec. 9(d) of the NLRA.Ruling on the Motion for Summary JudgmentIn its answer, the Respondent attacks the validityof the election and union certification because of itsobjections regarding union conduct affecting the re-sults of the election in the underlying representationcase, 9-RC-9909. In its response, it now contends thatit is entitled to a hearing on the issues raised in itsobjections.Our review of the representation case reveals that,pursuant to the Regional Director's Decision and Di-rection of Election, an election was conducted onMarch 16, 1973, in the appropriate unit of productionand maintenance employees. The election was won bythe Union. The Respondent filed timely objections toconduct affecting the results, in which it alleged, insubstance, that (1) a union document mailed to allemployees prior to the election misrepresented thelaw as to an employer's bargaining obligation towarda newly certified union, and (2) preelection layoffsprecluded the holding of a representative election.The Regional Director, in his Supplemental Deci-sion and Certification of Representative, issued onApril 19, 1973, overruled the objections and certifiedthe Union. In dealing with the objection concerningthe Union's pamphlet, the Regional Director consid-ered the Respondent's contention that, at a meeting itcalled to explain its own interpretation of the law, itwas frustrated by an employee who claimed that aBoard agent had advised him of the law. The Respon-dent thereafter had been unsuccessful in contactingthe alleged Board agent. With respect to the objectionconcerning the preelection layoffs, the Regional Di-rector noted the Respondent's admission "that it nev-er informed the Regional Office of the layoffs, orrequested that the election be postponed."In its subsequent request for review filed with theBoard, the Respondent reiterated its objections and,in effect, attacked the Regional Director's conclu-sions that the Respondent had ample opportunity topresent its own position as to its legal obligation to2 The Respondent's request for oral argument is hereby denied as the entirerecord before us adequately presents the issues and the position of the Re-spondent-206 NLRB No. 41 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargain with a certified union and that the electionwas representative, despite the preelection layoffs.Thereafter,' onMay 9, 1973, the Board denied therequest as it raised no substantialissueswarrantingreview.In its response, the Respondent now contends thatit is entitled to a hearing on new issues of fact it neverhad the opportunity to litigate pertaining to (1) wheth-er the employee who at a meeting allegedly frustratedthe Respondent's explanation of bargaining law wasa Board agent, (2) the correctness of that Boardagent's alleged statement on the law made to the em-ployee, (3) the Respondent's inability to contact theBoard agent; and (4) the issue of the Board's notice ofthe preelection layoffs.We do not agree. We havecarefully examined the Respondent's various conten-tions and find that they do not involve newly discov-ered or previously unavailable evidence or specialcircumstances and they do not raise new issues of factwhich the Respondent had no opportunity to litigatein the representation proceeding or which would war-rant a hearing in this proceeding. In this connection,we note that a request for a hearing could have beenmade in the representation proceeding, but the Re-sporident failed to do so. It is well established thatparties do not have an absolute right to a hearing onobjections to the election. It is only when the movingparty presentsa prima facieshowing of "substantialand material"issuesthat he is entitled to an evidenti-ary hearing.' It is clear that, absent arbitrary action,this qualified right to a hearing satisfies all, statutoryand constitutional requirements.4It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in aprior representation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment."On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESSOF THERESPONDENTThe Respondent is an Ohio corporation engaged inthe manufacture and sale of prefabricated homes andcomponents for residential houses at its plant locatedin Camden, Ohio.During the past 12 months, which is a representa-tive period, Respondent, in the course and conduct ofits business operations, purchased goods and materi-als, valued in excess of $50,000, from suppliers locatedoutside'the State of Ohio and caused such goods andmaterials to be shipped directly, in interstate com-merce, to its Camden, Ohio, location.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDLocal UnionNo. 415,Industrial,affiliatedwithUnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO,is a labor organization withinthe meaning of Section2(5) of the Act.III, THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees ofthe Respondent at its Camden, Ohio plant, in-cluding truck drivers, special project employeesand leadmen; but excluding all office clerical em-ployees, professional employees, guards and su-pervisors as defined in the Act.2.Thecertification3Mycalex Division of Spaulding Fibre Company, Inc,206 NLRB No. 93,and cases cited therein.Modme Manufacturing Company,203 NLRB No. 77.4 Amalgamated Clothing Workers of America v N L R B,424 F 2d 818,-828(C.A D.C., 1970),N L.R.B. v. Golden Age Beverage Company,415 F.2d 26,32 (C.A 5, 1969).s SeePittsburgh Plate Glass Co. v. N.L.R B,313 U S. 146, 162 (1941);Rulesand Regulations of the Board, Secs. 102.67(f) and 102.69(c).On March 16, 1973, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-6 Our dispositionherein makes it unnecessary to consider the GeneralCounsel's'motion to strike portions ofRespondent's answer. UNIVERSAL MFG. CORP.253rector for Region 9, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on April 19, 1973, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain andRespondent's RefusalCommencing on or about May 14, 1973, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout May 21, 1973, and continuing at all times there-after to date, the Respondent has refused, and contin-ues to refuse, to recognize and bargain with the Unionas the exclusive representative for collective bargain-ing of all employees in said unit.Accordingly, we find that the Respondent has,since May 21, 1973, and at all times thereafter, refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in" good faith with the Union as the recognizedbargaining representative in the appropriateunit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merceCompany d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Universal Manufacturing Corporationis an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Local Union No. 415, Industrial, affiliated withUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.All production and maintenance employees ofthe Respondent at its'Camden, Ohio plant, includingtruck drivers, special project employees and leadmen;but excluding all office clerical employees, profession-al employees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since April 19,1973, the above-named labor or-ganization has been and now is the certified and ex-clusiverepresentativeofallemployees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about May 21, 1973, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Univer-salManufacturing Corporation, Camden, Ohio, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Local Union No. 415, In-dustrial,affiliatedwithUnitedBrotherhood ofCarpenters and Joiners of America, AFL-CIO as theexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees ofthe Respondent at its Camden, -Ohio plant, in-cluding truck drivers, special project employeesand leadmen; but excluding all office clerical em-ployees, professional employees, guards and su-pervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates -of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Camden, Ohio, plant copies of theattached notice marked "Appendix." I Copies of saidnotice, on forms provided by the Regional Directorfor Region 9, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Postedby Order of theNationalLaborRelations Board" shall read "Posted pursuant to a Judgmentof the United States Courtof AppealsEnforcing an Order of the NationalLaborRelations Board "-APPENDIXNOTICE To,EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with LocalUnion No. 415, Industrial, affiliated with UnitedBrotherhood of Carpenters and Joiners of Amer-ica,AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit described,below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, em-body such understanding in a signed agreement.The bargaining unit is:All production and maintenance employees ofthe Respondent at its Camden, Ohio plant, in-cluding truck drivers, special project employ-ees and leadmen; but excluding all officeclericalemployees, professional employees,guards and supervisors as defined in the Act.UNIVERSALMANUFACTUR-ING CORPORATION(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.